Mr. Justice Williams
delivered the opinion of the court, January 1874.
It may be conceded that the defendant’s stock would have been exempt from the tax levied on its assessed value by the school directors, by resolution of the 2d May 1870, if the bank had paid a tax of one per centum on the par value of its capital stock for that year. But it did not, as the case stated shows, and, therefore, the stock was taxable for state, county, school and other purposes, under the 3d sect, of the Act of 31st May 1870 Pamph. L. 42. On the 1st of August 1870, the bank paid a state tax of three mills on the assessed value of its stock for that year; and *163on the 19th of January 1871 it paid into the state treasury a tax of one per centum on the par value of its capital stock, which, as the amount settled by the auditor-general shows, was the tax for that year. The payment of this tax was made under the provisions of the 4th sect, of the act; and it exempted the stock from all other taxation for the year 1871, but it did not discharge the taxes which had been levied and assessed under the 3d section of the act the previous year: Everitt’s Appeal, 21 P. F. Smith 216 ; Price v. Commissioners of Montgomery County, decided at Philadelphia, January Term 1873. The defendant’s stock was not taxed at a higher rate on its assessed value than other moneyed capital in the hands of individual citizens, and it does not follow that the tax imposed by the school directors was illegal and void, because the stock was assessed at $150 per share, while its par value was but $100. The school directors, in imposing the tax, did not open or fix the value of the defendant’s stock. They levied the tax on its assessed value as returned by the assessors; and this was clearly right, for they had no other taxes on which to levy it. The assessment was made under the Acts of 12th April 1867, Pamph. L. 74, and 2d April 1868, Pamph. L. 55, by assessors appointed by the auditor-general and state treasurer. It was their duty under these acts to assess the value of the stock, but not to appraise it higher than its current value in the market, where the bank is located. If they had no right under the Act of Congress to appraise the stock above its par value for purposes of taxation, the defendant should have appealed to the auditor-general under the provisions of the Act of 2d April 1868, for such an abatement of its assessed value as would reduce the assessment to its par value. Having failed to 'appeal, the defendant must be deemed to have waived all objections that he might have made to the assessment, and he cannot now object that the tax is illegal and void, because it was levied on an assessment which was erroneously made. The objection comes too late ; and, therefore, he cannot set up as a defence to this action that the taxation of his stock was illegal because the tax was levied on an assessment made on the basis of its current value in the market instead of its par value. His only remedy for the alleged illegal assessment was an appeal to the auditor-general, and having failed to appeal he is concluded by the assessment: Clinton School District’s Appeal, 6 P. F. Smith 315; Stewart v. Maple, 20 Id. 223 ; Everitt’s Appeal, 21 Id. 216. It follows that the plaintiffs, under the case stated, are entitled to judgment for the amount of the tax they levied and assessed on the defendant’s stock ; and that the court below erred in entering judgment for the defendant.
Judgment reversed, and judgment for the plaintiffs against the defendant on the case stated for $655.50.